This opinion will be unpublished and
                        may not be cited except as provided by
                        Minn. Stat. § 480A.08, subd. 3 (2014).

                             STATE OF MINNESOTA
                             IN COURT OF APPEALS
                                   A15-0065

                          Victoria Lynn Robinson, petitioner,
                                      Appellant,

                                          vs.

                                 State of Minnesota,
                                    Respondent.

                                Filed August 24, 2015
                                      Affirmed
                                  Halbrooks, Judge


                          Washington County District Court
                             File No. 82-CR-11-2198

Cathryn Middlebrook, Chief Appellate Public Defender, Carol Comp, Special Assistant
Public Defender, St. Paul, Minnesota (for appellant)

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Pete Orput, Washington County Attorney, Jessica Lynn Stott, Assistant County Attorney,
Stillwater, Minnesota (for respondent)

      Considered and decided by Halbrooks, Presiding Judge; Worke, Judge; and

Hooten, Judge.

                       UNPUBLISHED OPINION

HALBROOKS, Judge

      Appellant challenges the denial of her postconviction petition, arguing that the

postconviction court abused its discretion by summarily denying her petition because
(1) she alleged deficiencies at the St. Paul Police Department Crime Lab that should

allow her to withdraw her plea, (2) the petition was timely filed within two years of when

the claim arose under the newly discovered evidence and interests-of-justice exceptions,

and (3) the facts asserted in her postconviction petition demonstrate that she is entitled to

relief. Because we conclude that her petition is time-barred, we affirm the postconviction

court’s summary denial of Robinson’s petition.

                                           FACTS

       On June 7, 2011, a Cottage Grove police officer responded to a report of a reckless

driver and identified the driver as appellant Victoria Lynn Robinson. A police sergeant

arrived at the scene and observed a plastic baggie containing a white crystalline substance

in a purse on the floor of the back seat of the car. The officers also found a glass pipe

inside the purse. The St. Paul Police Department Crime Laboratory (the SPPDCL) tested

the pipe and the contents of the plastic baggie; both tested positive for methamphetamine.

       The state charged Robinson with fifth-degree controlled substance crime

(possession), in violation of Minn. Stat. § 152.025, subd. 2(b)(1) (2010). The state

disclosed documentation and correspondence that it had received from the SPPDCL to

Robinson. Robinson did not challenge the validity of the test results or dispute the

allegation that the substance was methamphetamine. On October 20, 2011, Robinson

pleaded guilty to possessing methamphetamine.         During the plea hearing, Robinson

admitted to the following factual basis:

              Q:     During your contact with the police officer, did he find
                     methamphetamine?
              A:     Yes.


                                             2
              Q:     Where did he find it; do you recall?
              A:     In a purse in the back seat.
              Q:     Was that your purse?
              A:     Yes.
              Q:     Was it your methamphetamine?
              A:     Yes.
              Q:     Did you know that the methamphetamine was in your
                     purse?
              A:     Yes.

The district court sentenced Robinson to a stayed sentence of 19 months and placed her

on probation for five years.

       In July 2012, the SPPDCL came under public scrutiny and was the subject of a

Frye-Mack hearing in an unrelated Dakota County District Court case. Independent

reviews of the SPPDCL revealed systemic problems in its laboratory protocols and

testing processes. Robinson petitioned for postconviction relief on July 19, 2014, arguing

that the postconviction court should permit her to withdraw her guilty plea or grant an

evidentiary hearing on the grounds that (1) the deficient SPPDCL testing is newly

discovered evidence; (2) the state violated Brady v. Maryland by not disclosing the

deficient testing to Robinson; (3) the state violated Robinson’s due-process rights by

using unreliable scientific evidence to obtain the guilty plea; (4) Robinson’s guilty plea

was not accurate, voluntary, or intelligent; and (5) she received ineffective assistance of

counsel.    Although Robinson filed her petition more than two years after entry of

judgment of her conviction, she argued that her petition was timely because it met the

newly discovered evidence and interests-of-justice exceptions to the statutory two-year

time-bar.




                                            3
       The postconviction court denied Robinson’s petition without a hearing, concluding

that the petition is time-barred and fails on the merits. Robinson now appeals.

                                     DECISION

       Robinson argues that the postconviction court abused its discretion by determining

that her petition for postconviction relief is time-barred. “A person convicted of a crime

who claims that the conviction violates his rights under the constitution or laws of the

United States or Minnesota may petition for postconviction relief unless direct appellate

relief is available.” Roberts v. State, 856 N.W.2d 287, 290 (Minn. App. 2014), review

denied (Minn. Jan. 28, 2015); see also Minn. Stat. § 590.01, subd. 1 (2014).             The

petitioner must file the petition for postconviction relief within two years of “the entry of

judgment of conviction or sentence if no direct appeal is filed.” Minn. Stat. § 590.01,

subd. 4(a) (2014). But there are five statutory exceptions to the two-year filing deadline.

       Here, Robinson argues that two exceptions apply: (1) “the existence of newly

discovered evidence, including scientific evidence, that could not have been ascertained

by the exercise of due diligence by the petitioner or petitioner’s attorney within the two-

year time period for filing a postconviction petition” and (2) “the petition is not frivolous

and is in the interests of justice.” Id., subd. 4(b) (2014). If an exception applies, the

petition must be filed within two years of the date the claim arises. Id., subd. 4(c) (2014).

A claim arises when the petitioner “knew or should have known” that the claim existed.

Sanchez v. State, 816 N.W.2d 550, 560 (Minn. 2012). A petitioner must demonstrate that

she satisfies one of the statutory exceptions before she will be entitled to relief or an

evidentiary hearing on an untimely petition. Roberts, 856 N.W.2d at 290. “If the


                                             4
petitioner does not demonstrate that an exception applies and that application of the

exception is timely, the postconviction court may summarily deny the petition as

untimely.” Id. We must first determine if any exceptions to the time limitation apply

before we address the substantive claims of the petition. Gassler v. State, 787 N.W.2d
575, 582 (Minn. 2010).

       We review “the denial of a petition for postconviction relief without a hearing for

an abuse of discretion.” Chambers v. State, 831 N.W.2d 311, 318 (Minn. 2013). The

postconviction court “abuses its discretion when its decision is based on an erroneous

view of the law or is against logic and the facts in the record.” Riley v. State, 819 N.W.2d
162, 167 (Minn. 2012) (quotation omitted).

Newly Discovered Evidence Exception

       Under the newly discovered evidence exception to the statutory filing deadline, a

postconviction court may hear an untimely petition if (1) the petition alleges that newly

discovered evidence exists, (2) the evidence “could not have been ascertained by the

exercise of due diligence” within the two-year time frame for filing a petition, (3) the

evidence is not cumulative, (4) the evidence “is not for impeachment purposes,” and

(5) the evidence “establishes by a clear and convincing standard that the petitioner is

innocent.”   Roberts, 856 N.W.2d at 290 (quotations omitted); see also Minn. Stat.

§ 590.01, subd. 4(b)(2). In Roberts, we held that the deficiencies at the SPPDCL did not

warrant application of the newly discovered evidence exception because the deficiencies

could have been ascertained by the exercise of due diligence and the deficiencies did not

clearly and convincingly establish that Roberts was innocent. 856 N.W.2d at 290-92.


                                             5
       Analyzing the due-diligence prong, we concluded that Roberts had access to the

test results under the discovery rules, and therefore, he could have challenged the

foundational reliability of the test results or investigated the validity of the test results.

Id. at 291. Similarly, here, the state disclosed the documentation from the SPPDCL to

Robinson.    Robinson could have investigated or challenged these documents and

discovered the deficiencies at the SPPDCL. Robinson has not shown that she could not

have ascertained the evidence by the exercise of due diligence at the time of her district

court proceedings.

       In Roberts, we also concluded that Roberts had not shown clear and convincing

evidence that he was innocent because he did not “offer evidence regarding the chemical

composition of the particular substance in his case. In fact, Roberts has never claimed—

in district court, during postconviction proceedings, or on appeal—that the substance was

not cocaine.” Id. at 291-92. Here, the criminal complaint alleged that the pipe and

baggie found in Robinson’s purse tested positive for methamphetamine. Robinson has

not offered any evidence regarding the chemical composition of the substance found in

her purse, and she has never claimed that the substance was not methamphetamine. To

the contrary, Robinson admitted in the factual basis of her guilty plea that the officer

found methamphetamine in her purse, that the methamphetamine belonged to her, and

that she knew the methamphetamine was in her purse.

       We conclude that the postconviction court did not abuse its discretion by

concluding that Robinson’s petition does not fall under the newly discovered evidence

exception to the statutory two-year filing deadline.


                                              6
Interests-of-Justice Exception

       To satisfy the interests-of-justice exception, a petitioner must establish that “the

petition is not frivolous and is in the interests of justice.” Minn. Stat. § 590.01, subd.

4(b)(5). We will only apply the interests-of-justice exception “in exceptional situations.”

Gassler, 787 N.W.2d at 586. The Minnesota Supreme Court has “identified a non-

exclusive list of factors to be considered.” Id. Those factors include “the degree to

which the party alleging error is at fault for that error, the degree of fault assigned to the

party defending the alleged error, and whether some fundamental unfairness to the

defendant needs to be addressed.” Id. at 587.

       In Roberts, we concluded that the petition did not meet the interests-of-justice

exception because the problems at the SPPDCL did not “stem from a flaw in the judicial

process,” and therefore it was not “necessary to act in the interests of justice to protect the

integrity of the judicial proceedings.” 856 N.W.2d at 293. We also concluded that “it is

not fundamentally unfair to hold Roberts accountable for his choice to accept the state’s

scientific evidence at face value and resolve his case with a guilty plea.” Id. For the

same reasons, fundamental fairness and the interests of justice do not necessitate

postconviction relief for Robinson. The postconviction court did not abuse its discretion

by determining that Robinson’s petition does not fall under the interests-of-justice

exception to the two-year filing deadline.

       We conclude that Robinson’s postconviction petition is untimely and that neither

the newly discovered evidence nor the interests-of-justice exception to the statutory time-




                                              7
bar applies. Therefore, the postconviction court acted within its discretion by summarily

denying Robinson’s petition for postconviction relief.

      Affirmed.




                                            8